DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-18 are pending and currently under consideration.

Claim Objections
	Claim 1 is objected to because of an apparent typographical error. The word “and” appears to be missing before “c)”. Proper correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 11-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Desai et al (US 2007/0166388 A1; 7/19/07) in view of Yamazaki et al (Annals of Oncology, 2016, 27: 1539-1546).
Desai et al teaches methods of treating cancer comprising administering a combination of a taxane and other therapeutic agents, such as nanoparticles comprising a taxane and albumin to an individual (Abstract and [0002], in particular). Desai et al further teaches said Desai et al further teaches methods of treating colorectal cancer in vivo comprising administering a therapeutically effective amount of Abraxane alone, a therapeutically effective amount of nab-rapamycin (a nanoparticle comprising albumin bound to rapamycin) alone, and a combination of a therapeutically effective amount of Abraxane and a therapeutically effective amount of nab-rapamycin, wherein each of the treatments demonstrated therapeutic benefit (Figure 8 and Example 22, in particular). Desai et al further teaches said methods wherein the nanoparticles of the administered composition have an average diameter of no more than 200 nm ([0173], in particular). Desai et al further teaches said methods wherein the nanoparticles of the administered composition are administered weekly, while a chemotherapeutic agent can be administered more frequently ([0105], in particular). 
Desai et al does not specifically teach administering a combination comprising nab-rapamycin, bevacizumab, and a FOLFOX regimen to a subject with colorectal cancer.  However, these deficiencies are made up in the teachings of Yamazaki et al.

One of ordinary skill in the art would have been motivated with an expectation of success to treat a subject with colorectal cancer comprising administering a combination comprising a therapeutically effective mount of nab-rapamycin of Desai et al, a therapeutically effective amount of bevacizumab of Desai et al and Yamazaki et al, and mFOLFOX6 of Yamazaki et al using administration routes, dosages, and schedules of the cited references to a subject with colorectal cancer because Desai et al teaches colorectal cancer patients benefit from administration of nab-rapamycin (Figure 8 and Example 22, in particular) and Yamazaki et al teaches colorectal cancer patients benefit from administration of a combination of bevacizumab and mFOLFOX6 (Abstract and supplementary materials available at Annals of Oncology online, in particular). One of ordinary skill in the art would have reasonably expected to obtain a therapeutic benefit upon the combination of the colorectal-cancer-treatment agents of the cited references since the agents have demonstrated in the prior art to be reasonably predictive of treating colorectal cancer. This is an example of “combining prior art elements according to known methods to yield predictable results.” See MPEP 2143.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Claim Rejections - 35 USC § 103
s 1 and 4-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al (US 2007/0166388 A1; 7/19/07; “Desai1”) in view of Yamazaki et al (Annals of Oncology, 2016, 27: 1539-1546) as applied to claims 1, 4-6, and 11-18 above, and further in view of Desai et al (WO 2008/109163 A1; 9/12/08; “Desai2”; 12/27/19 IDS).
The teachings of Desai1 and Yamazaki et al are discussed above.  
Desai1 and Yamazaki et al do not specifically teach the average diameter of nab-rapamycin is no greater than about 200 nm, that nab-rapamycin is administered weekly, once every two weeks, or once every 3 weeks, that the weight ration of the albumin to rapamycin of nab-rapamycin is no greater than about 9:1, or that the amount of rapamycin in nab-rapamycin is from about 10 mg/m2 to about 30 mg/m2.  However, these deficiencies are made up in the teachings of Desai2.
Desai2 teaches nab-rapamycin is to therapeutically treat subjects with cancer, including colon cancer ([0028]-[0040], in particular). Desai2 further teaches the average diameter of nab-rapamycin is no greater than about 200 nm ([0010], in particular), that nab-rapamycin is administered weekly, once every two weeks, or once every 3 weeks ([0170], in particular), that the weight ration of the albumin to rapamycin of nab-rapamycin is no greater than about 9:1 ([0185], in particular), and that the amount of rapamycin in nab-rapamycin is from about 10 mg/m2 to about 30 mg/m2 ([0168], in particular). 
One of ordinary skill in the art would have been motivated with an expectation of success to perform the combined method of Desai1 and Yamazaki et al wherein the average diameter of nab-rapamycin is no greater than about 200 nm, nab-rapamycin is administered weekly, once every two weeks, or once every 3 weeks, the weight ration of the albumin to 2 to about 30 mg/m2 because Desai2 using nab-rapamycin to treat cancer ([0028]-[0040], in particular) and that the average diameter of nab-rapamycin is no greater than about 200 nm ([0010], in particular), that nab-rapamycin is administered weekly, once every two weeks, or once every 3 weeks ([0170], in particular), that the weight ration of the albumin to rapamycin of nab-rapamycin is no greater than about 9:1 ([0185], in particular), and that the amount of rapamycin in nab-rapamycin is from about 10 mg/m2 to about 30 mg/m2 ([0168], in particular). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
  Claim Rejections - 35 USC § 103
Claims 1-6 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al (US 2007/0166388 A1; 7/19/07) in view of Yamazaki et al (Annals of Oncology, 2016, 27: 1539-1546) as applied to claims 1, 4-6, and 11-18 above, and further in view of Kaur et al (Inflammopharmacol, 2017, 25: 293-312).
The teachings of Desai1 and Yamazaki et al are discussed above.  
Desai et al and Yamazaki et al do not specifically teach treating a colorectal cancer patient with a colon cancer comprises a PTEN aberration that results in mTOR activation.  However, these deficiencies are made up in the teachings of Kaur et al.
Kaur et al teaches mTOR is the mammalian target of rapamycin (right column on page 293, in particular). Kaur et al further teaches mTOR pathway activation leads to tumor growth and metastasis in many cell lines and in vivo xenograft models (page 301, in particular). Kaur et 
One of ordinary skill in the art would have been motivated with an expectation of success to perform the combined method of Desai1 and Yamazaki et al with a colorectal cancer patient that has downregulation of PTEN resulting in activation of mTOR due to loss of the ability of PTEN to otherwise inhibit mTOR activation because rapamycin of the combined method functions by inhibiting mTOR and inhibition of mTOR activity by rapamycin would predictably inhibit mTOR pathway activation that could otherwise lead to tumor growth and metastases. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/             Primary Examiner, Art Unit 1642